Title: To Benjamin Franklin from James Payne, 25 June 1767
From: Payne, James
To: Franklin, Benjamin


Sir
Brackley 25 June 1767.
Though I conclude from the long Silence of Mrs. Stevenson that she hath wholly Declin’d the Intention of Purchasing the House at Wappenham I think it not Improper to enclose Mr. Cockeriles Letter that I may have her Instructions what answer to give him. I Continue in the Opinion Imparted in my last That a House of  £40 or £50 Purchase would be more Serviceable To Thos. Walker than A House of Six or Seven pounds a Year. The Rent of which I think would be a Difficult Matter for him to pay. My Wife Joyns me in Respect To Mrs. Stevenson, and I am Sir Your most humble Servant
James Payne
P S I enclose Mrs. Walkers Draught For your Charitable Benefaction which Mrs. Stevenson will pay to my Brother.
 Addressed: For / Benj. Franklin Esqr / at Mrs. Stevensons / in Craven Street / in the Strand / London